DETAILED ADVISORY ACTION

Status of Claims
Claims 1-5, 8-11 is/are pending.
Claims 1-5, 8-11 remain/s rejected.
Claims 6-7 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-11 remain/s rejected under 35 U.S.C. 103 as being unpatentable over: 
 	HAO ET AL (US 2008/0274352),
in view of CHARMOT ET AL (US 4,880,700),
	and in view of MASUDA ET AL (US 2011/0051245).
	and in view of KAWASAKI (US 2017/0283667),
	and in view of TAKAYAMA ET AL (US 2017/0355863),
	as stated in the previous Office Action.
	HAO ET AL ‘352 discloses optical films comprising: a transparent polymeric substrate film (e.g., polyester, polymethyl methacrylate, etc.); an antistatic primer layer with a typical thickness of 20-400 nm; and an antireflective coating system.  The primer layer comprises: a sulfopolyester (e.g., but not limited to, copolyesters partially derived from; sulfoarenedicarboxylic acids such as 5-sulfoisophthalic acid, etc.; and/or sulfoalkanedicarboxylic acids such as sulfosuccinic acid, etc.); an antistatic agent (e.g., up to 20 wt% of a conductive polymer such as poly(ethylenedioxythiophene) (PEDOT), etc.); a crosslinker (e.g., but not limited to, carbodiimide compounds, epoxy compounds, silane-based compounds, etc.) in 
 	CHARMOT ET AL discloses that it is well known in the art to utilize sulfonated copolyester-acrylic graft copolymers as a binder for crosslinkable primer coatings for polyester films in order to provide enhanced adhesion between the film substrate and additional functional coatings or topcoats.  The sulfonated copolyesters are partially derived from comonomers containing sulfonyloxy groups (e.g., but not limited to, sulfoisophthalic acid; sulfoterephthalic acid, etc.).   The reference further discloses that it is well known in the art to utilize crosslinkers such as melamine-based compounds or phenol-based compounds in general amounts of 0.1-15 wt% of the polyester and acrylic (co)polymer in the emulsion to crosslink coatings containing said copolyester-acrylic graft copolymers to improve chemical or moisture resistance, heat resistance, antiblocking properties, and/or other performance properties.  (line 20-58, col. 1; line 1, col. 3 to line 38, col. 4; line 31-39, col. 6; line 15-34, col. 7; line 35-47, col. 8; line 8-29, col. 9; etc.)
	MASUDA ET AL ‘245 discloses that it is well known in the art to incorporate organic or inorganic particles in typical amounts of 10 wt% or less in polyester-based primer or adhesion-promoting coatings in order to improve slip properties and prevent blocking. The reference further discloses that it is well known in the art to utilize crosslinkers such as, but not limited to, melamine-based compounds, phenol-based compounds, isocyanate-based compounds, etc. as alternative crosslinkers for sulfonated copolyester-based adhesion-promoting coatings to 
 	KAWASAKI ‘667 discloses that it is well known in the art to utilize hydrazide compounds as an alternative to other known crosslinking agents (e.g., carbodiimide compounds, silane compounds, aziridine compounds, etc.) in polyester-based (e.g., sulfonated polyesters, etc.) and/or acrylic-based (e.g., acrylic-polyester copolymers, etc.) antistatic adhesion-promoting coating compositions for polyester films. (paragraph 0046, 0051-0053, 0056, 0088-0090, 0111-0112, etc.) to improve the strength and/or adhesion of the coating.
 	TAKAYAMA ET AL ‘863 discloses that it is well known in the art to utilize polyhydrazide compounds (e.g., in particular adipic dihydrazide for improved dispersion in aqueous coating compositions, etc.) or polycarboxylic acid compounds as alternatives to other known crosslinking agents (e.g., amino compounds, polyisocyanate compounds, carbodiimide compounds, epoxy compounds, etc.) in polyester-based and/or acrylic-based coating compositions for polymer substrates. (paragraph 0018, 0040, 0049, 0099-0101, 0120-0123, etc.)
	Regarding claims 1-5, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known adhesion-promoting sulfonated polyester-acrylic graft copolymers as suggested by CHARMOT ET AL as the sulfonated polyester binder resin in the antistatic primer layer of HAO ET AL ‘352 in order to provide improved adhesion between a film substrate and functional coatings.
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts (e.g., less than 15 wt% based on polymer (i.e., binder) solids as disclosed in HAO ET AL ‘352) of known crosslinkers (e.g., adipic dihydrazide, carboxylic acid compounds, etc.) as suggested by KAWASAKI ‘667 and TAKAYAMA ET AL ‘863 as alternatives to other 
 	Regarding claim 3, one of ordinary skill in the art would have incorporated effective amounts (e.g., less than 15 wt% based on coating layer solids as disclosed in HAO ET AL ‘352) of known polymeric antistatic agents in the antistatic primer layers of HAO ET AL ‘351 in order to provide the optimal level of antistatic performance for specific applications.
	Regarding claims 8-9, one of ordinary skill in the art would have incorporated effective amounts (e.g., 10 wt% or less) of known coating additives such as organic or inorganic antiblocking particles as suggested by MASUDA ET AL in the antistatic primer layers of HAO ET AL ‘352 in order to prevent blocking or sticking during film handling.
	Regarding claim 11, one of ordinary skill in the art would have utilize the optical films of HAO ET AL ‘352 in known optical or display applications (e.g., in combination with conventional optical components such as polarizers or polarizer plates, etc.) in order to provide optical or display elements with useful antireflective properties.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
	(A) Applicant argues that CHARMOT ET AL ‘700 fails to disclose the recited amount of crosslinking agent because the reference suggests the general amount of crosslinking agent based on the total amount of dispersible polyester and of acrylic (co)polymer present in the emulsion, instead of in terms of parts by weight with respect to 100 parts by weight of the binder resin in the solids.  However, primary reference HAO ET AL ‘352 already suggests the use of crosslinking agents in general amounts of 1-20 wt% based on the amount of polymer solids (corresponding to the recited “binder resin”) in the disclosed coating composition.  
	Further, since CHARMOT ET AL ‘700 does not require the presence of other components in the disclosed coating compositions, for coating composition only containing the dispersible polyester and acrylic (co)polymer (and optionally very minor amounts of additives), the total amount of dispersible polyester and acrylic (co)polymer can effectively be the total amount of polymer solids (i.e., binder resins) in the emulsion or latex.  Furthermore, since the reference teaches that the emulsion or latex containing said polymer solids (which are in the form of a sulfonated polyester-acrylic copolymer which is the reaction product of the dispersible polyester and acrylic (co)polymer) can be used “as is” as a coating material, in such cases, the amount of the polymer solids (i.e., in the form of a sulfonated polyester-acrylic copolymer which is the reaction product of the dispersible polyester and acrylic (co)polymer) in the emulsion or latex) is effectively the same as the amount of polymer solids present in coating compositions in accordance to CHARMOT ET AL ‘700 (e.g., see Example 1 of CHARMOT ET AL ‘700, which discloses coating composition which essentially contains only the dispersible polyester and suggested (but non-limiting) amount of crosslinking agent disclosed in CHARMOT ET AL ‘700 of about 0.1-15 wt% based on the total amount of dispersible polyester and acrylic (co)polymer) in the emulsion is: (i) substantially consistent with and/or substantially overlaps the suggested (but non-limiting) amount of crosslinking agent in HAO ET AL ‘352; and (ii) substantially consistent with and/or at least partially overlaps the recited amount of crosslinking agent (i.e., 1-15 parts by weight with respect to 100 parts by weight of the binder resin) as recited in present claim 1; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Additionally, Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited amounts of crosslinking agent.
 	(B) Applicant argues that HAO ET AL ‘352 fails to disclose or suggest the claimed invention because the reference suggests the use of antistatic compounds in amounts based on the amount of solids in the dried antistatic layer.  However, while the dried coatings of HAO ET AL ‘352 can contain substantial amounts of other additional components (e.g., refractive index-modifying particles, conductive nanoparticles, etc.) and/or other optional additives, such additional components are NOT required.  Additionally, while certain embodiments of HAO ET AL ‘352 can contain 2-5 wt% polymeric antistatic agents based on the dried coating (i.e., solids), the reference generally discloses a preferred suggested range for polymeric antistatic agents of less than 15 wt% based on the dried coating, which encompasses polymeric antistatic agent amounts less than 2 wt% (e.g., 1 wt% or 0.5 wt% or 0.1 wt%, etc.).  In such cases, the overall amount of solids in the dried antistatic layer is substantially the same as the amount of polymer 
 	For a primer layer in accordance with claims 1 and 3 which contains only the recited binder (100 parts), the recited crosslinking agent (1-15 parts), and the recited antistatic agent (0.01-20 parts), said recited primer layer contains the crosslinking agent and antistatic agent in the following wt% based on the total solids in the coating:

1 part crosslinker; 0.01 parts antistatic; 100 parts binder = 101.01 parts solids 
	=> 0.99 wt% crosslinker; 	~0.01 wt% antistatic
15 part crosslinker; 0.01 parts antistatic; 100 parts binder = 115.01 parts solids 
	=> 13 wt% crosslinker; ~0.009 wt% antistatic
1 part crosslinker; 20 parts antistatic; 100 parts binder = 121 parts solids 
 	=> 0.83 wt% crosslinker; 16.5 wt% antistatic
15 part crosslinker; 20 parts antistatic; 100 parts binder = 135 parts solids 
	=> 11.1 wt% crosslinker; 14.8 wt% antistatic



In view of the above, the Examiner has reason to believe that the suggested (but non-limiting) amount of polymeric antistatic agent disclosed in HAO ET AL ‘352 of less than 15 wt% based on the total amount of solids in the coating is substantially consistent with and/or at least partially overlaps the recited amount of antistatic agent (i.e., 0.01-20 parts by weight with respect to 100 parts by weight of the binder resin) as recited in present claim 3; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
but not limited to:
• the amount of antistatic agent relative to the amount of binder resin (e.g., the majority of the claims contain NO limitations with respect to the amount of antistatic agent present, as long as it is present in a non-zero amount, etc.);

• the amount of crosslinking agent relative to the amount of binder resin

• the type of crosslinking agent;

• the type of sulfonic acid polyester acrylic resin;

• the type of antistatic material relative to the amount of binder resin;

• the amount of crosslinking agent in the primer layer as a whole;

• the amount of antistatic agent in the primer layer as a whole;

• the amount of binder in the primer layer as a whole; 

etc.

In particular, the present claims only specify the amount of crosslinking agent and antistatic agent in the primer layer relative to the amount of binder resin in said primer layer, but contains NO requirements as to the minimum amount of the binder resin (and therefore the crosslinking agent and the antistatic agent) required in the primer layer as a whole, as long as the binder resin is present in any non-zero amount (e.g., 50 wt% or 25 wt% or 10 wt% or 1 wt%, etc.) and the relationships between the amounts of crosslinking agent and binder resin, and between the amounts of antistatic agent and binder resin are preserved.
 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of 

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 	(D) Applicant argues that none of the recited references disclose the “Chemical Formula I” as recited in claim 4.  However, both HAO ET AL ‘352 and CHARMOT ET AL ‘700 disclose sulfonated polyester containing monomer units derived from compounds comprising an aromatic or aliphatic group with a sulfonate group substituent group which appear to conform to Chemical Formula I (e.g., 5-sulfoisophthalic acid, which appears to correspond to the sodium sulfonyl isophthalic acid used in Applicant’s working Examples; sulfoalkane dicarboxylic acids; etc.) 
	(E) Applicant argues that that MASUDA ET AL ‘245 fails to teach the claimed invention because the reference only discloses the use of particles in amounts of 0.0005-1 wt%.  However, paragraph 0022 (which Applicant relies upon) is directed to the amount of particles in the polyester film substrate.  
 	With respect to coating layers applied to polyester film substrates, MASUDA ET AL ‘245 suggests a particle content of 10 wt% or less (presumably based on the total amount of solids).  Since coatings in accordance with MASUDA ET AL ‘245 can be limited to binder resin, crosslinking agent, as little as 10 wt% antistatic agent, and 10 wt% or less particles, the Examiner has reason to believe the amount of particles suggested by MASUDA ET AL ‘245 (at most 10 wt%, presumably based the total amount of solids) at least partially overlaps the range of 0.1-20 parts by weight relative to the amount of binder resin as recited in claim 9 for reasons similar to those discussed in detail above (i.e., with respect to the similarity and overlap of the 
 	Additionally, Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited amounts of particles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 8, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787